Title: Thomas Boylston Adams to John Adams, 3 June 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            Dear sir
            Philadelphia June 3d: 1794
          
          I arrived in Philada: on Sunday Morng & was not a little disappointed at finding you had taken your departure only the Day before; I hastened my return from Reading, that I might reach Philada: before you left it. My Journey has been as pleasant as I co[uld] wish, & I have returned not a little prejudiced in favor of the State of Pennsylvania. If my conject[ures] are well founded, it will be nearly the richest State in the U[ni]on in a very few years. The River Susquehannah is the widest & most shallow, I have ever seen; the Soil within 8 or 10 miles on each side of it, is a rich Black mould & the growth of the Trees, Grain & Grass appears peculiar to itself. I received great civility from the Gentlemen of the Bar in the different Counties; but I saw no place during the Circuit, which held forth sufficient inducements for me to quit Philadelphia— As yet I have not found an Office to my mind; my Present Landlord has concluded to stay in the same house, I must therefore find a Room in the Neighborhood for my purpose, or remove my Lodgings somewhere else—
          Congress did not rise to Day as was expected— Some new Communications from the President relative to indian affairs, it is thought will detain them a day or two longer—
          With Respect / I am &ca
          
            TB Adams
          
        